DETAILED ACTION
This action is in response to the RCE (Request for continued examination) filed on July 23, 2021.

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.

Response to Arguments
1.      Applicant’s arguments with respect to USC 103 rejection of claims 1-5 and 8-28 have been considered and an additional search and/or time was needed for reconsideration.  After further search and review of the references, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations. A detailed mapping is provided below. Applicant argues on Pg. 2-3, that “idependent claim 1, as amended, recites “wherein stitching the plurality of the data entities to each other comprises applying a stitching restriction, to prevent over-stitching, including blocking usage of an assigned common identifier label determined to be ambiguous when stitching the plurality of the data entities to each other…. Langseth does not teach “stitching a plurality of the data entities to each other to generate one or more master data entities.. comprises blocking, to prevent over-stitching, performance of stitching based on an assigned common identifier label determined to be ambiguous,” as previously 
	According to Applicant’s specification, [0055]-[0056], each data entity is assigned a common identifier label. A common identifier label may be used to link two or more data entities. Examples of common identifier labels include a social security number or identification number such as used in a relational database in which multiple data tables are related to one another through a common identifier. Datasets may be tied together by a common identifier that resides in multiple sets of data. Optional step 32 includes assigning “labels” to unique identifiers (common identifier label) for each data entity from each source (step 32). In another example, the common identifier label has been assigned to the data entity before the data entity is extracted from a source. These common identifier labels may be related to the specific entity type and/or specific entity properties. 
In step 34, data entities are stitched to each other based on at least one or more of the specific associations, specific entity properties, and a common identifier label. In particular, entity properties, labels, and associations are stitched across sources 12. This step of stitching the data entities (step 34) generates the master data entities. In one example, stitching the data entities to each other is based partially or completely on label attribution. Label attribution can provide the data processor 14 with the information needed to stitch data entities across data sources 12. In another example, stitching restrictions can be applied that prevent “over-stitching” by blocking certain ambiguous common identifier 
	Langseth teaches in [0044], and [0139] wherein the transformation services may be run by the core server in a coordinated workflow process and the transformation service provides a common API to a variety of custom, open source, and commercial unstructured data transformation, while serving a as black box abstraction to the rest of the system. The core server allows for the parallel processing/parallelized data stitching of large amounts of data through the system on a continuous real-time high-throughput basis and it is designed to perform these types of data movements and transformation based on unstructured data sources. Identifies common identifiers such as driver’s license or SSN data to prevent over-stitching.
	Douetteau teaches in [0049], entity recognition techniques involve using lists, rules such as blocking restrictions to block the over stitching of data. A map-reduce mechanism is used for processing huge datasets. A segment of information is mapped to an entity type specific process which attempts to extract further metadata concerning each identity identified by an entity master reference identifier. This processing is a highly parallelized processing. Information extraction recognizes certain types of entities for example, people, places, moneys, dates, organizations, products from unstructured or structured text. 
	In addition, Yeh teaches in [0031], a rule-based classification which may classify values based on pre-defined rules/restrictions. Method may include using pattern, rules, restrictions and/or classifier based techniques. Data mapping may include data transformation or data mediation between a data source and a destination. Identification of data relationships may include identification of relationships, for example, 
	Ford also teaches in [0040]-[0044], that if an incoming data record matches an existing data record according to a matching algorithm corresponding to a particular entity type, a link between the incoming data record and the matching data record may be generated such that both the incoming data record and the existing data record are associated with the same entity of that entity type. If the incoming data record does not match any of the existing data records in the MEI corresponding to a particular entity type, a new entity identifier corresponding to that entity type may be generated and associated with the incoming data record. The monitor unit may allow a user of the system to view special conditions, restrictions/exceptions generated by the MEI.
	Regarding independent claim 18, see arguments regarding same subject matter above.
	Regarding dependent claims 2-5 and 8-28, Applicant has not overrcome the rejections and they remain similarly rejected.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langseth (US 2007/0011175 A1) in view of Yeh et al. (US 2013/0054605 A1) in view of Ford et al. (US 2011/0191349 A1) in view of Douetteau (US 2012/0203747) and further in view of Bhattacharjee et al. (US 2011/0225167 A1). 
Regarding claim 1, Langseth teaches “A computer implemented method of associative data network, the method comprising: converting data from one or more sources to a computable relationship format;” (See abstract, also [0015], [0021] & [0034] – [0038]) (The invention can read data from a wide variety of unstructured sources. This data may then be transformed with commercial data transformation products that may, for example, extract individual pieces of data and determine relationships between the extracted data. Transformation components 220, include but are not limited to: (i) entity, concept and relationship tagging and extraction tools; (ii) categorization and topic extraction tools, (iii) data matching tools, and (iv) custom transformers.)

“importing the computable relationship format to a unified data core; (See Paragraph [0045]-[0049]) (The transformation connectors 106 process the output of the various transformation components 220 and convert the output into a consistent format that then may be loaded into the capture schema 103.)

“extracting data entities from the computable relationship format in the unified data core, wherein each data entity is of a specific entity type having specific entity properties, associations to other data entities, and an assigned common identifier label;” (See Paragraph [0017], [0020], [0034]-[0035], [0038], [0072]-[0074] (The capture schema retains information about entities, entity occurrences, the relationship between the entity and entity occurrences and associated attributes with the entity and entity occurrences; extract individual pieces of data; extract entity; entities are also associated with attributes; relationships between these items, as well as the associated attributes that may be 
“extracting the associations to other data entities;” (See Paragraph (0015], [0038], [0125]-[0128]) (Determine relationships between the extracted data; entity, concept and relationship tagging and extraction tools; relationship determination and assignment)
“extracting additional associations between the one or more master data entities based on the extraction of associations to other data entities;’ entities (See Paragraph (0018]-[0021], [0127}-[0130) - the table including master entities, the master entities; master relationship; Master Entity Hierarchy creation: creation and/or maintenance of entities into their corresponding hierarchical groupings. Similar process for master entities); mapping the one or more master data entities (para [0127]-[0130) - Master Entity Hierarchy creation: creation and/or maintenance of entities into their corresponding hierarchical groupings. Similar process for master entities).

Langseth does not specifically teach “mapping the one or more master data entities according to a user preference to form the master entity associative data network.” However, Yeh teaches “mapping the one or more master data entities according to a user preference to form the master entity associative data network.” (See Abstract & Paragraph [0013], [0014], [0027]-[0028) (A data mapping acceleration system for automatic discovery and recommendation of mappings across disparate enterprise data sources wherein the mapping is according to a user preference; creation of data element mappings; mappings based on user preferences, and forward the mapped databases as the data mapping results to the user interface module.)



Langseth does not specifically teach “generating a master entity; stitching plurality of the data entities to each other to generate one or more master data entities, wherein stitching a plurality of the data entities to each other is based on at least one or more of the extracted associations, specific entity properties, and the assigned common identifier label of the data entities”  However, Douetteau teaches “generating a master entity; stitching plurality of the data entities to each other to generate one or more master data entities, wherein stitching a plurality of the data entities to each other is based on at least one or more of the extracted associations, specific entity properties, and the assigned common identifier label of the data entities”  (See [0046]-[0060]) (The processing of information segments may reveal new entities, master entities using entity recognition. Resources may be used to identify entities, and may be comprised of lists, dictionaries, thesaurus, or ontologies etc. For example, the first connector generates the following segment of information to the consolidation box: Master entity “restaurant”. Connectors extract segments of information from the streams. Segments of information are input data processed by the consolidation box. Once retrieved, segments of information from the streams of information are processed. When the processing of the segments of information 

Langseth does not specifically teach “supplying additional data from an additional source triggering a stitching event to generate master data entities which incorporate the additional data from the additional source: scanning continuously for one or more stitching events via a parallelized algorithm:” However, Ford teaches “supplying additional data from an additional source triggering a stitching event to generate master data entities which incorporate the additional data from the additional source: scanning continuously for one or more stitching events via a parallelized algorithm:” (See [0010], wherein , in one embodiment, a set of entity types representing logical or physical items may be defined and data records algorithmically associated with one or more entities corresponding to an entity type. One or more relationship types may also be defined such that data records may be related to one or more entities and entities themselves related to one or more other entities using these relationships. In this manner, data records from a variety of data sources may be associated with entities representing a variety of real world (or application specific, etc.) phenomena and relationships between these entities established and tracked.


It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine Langseth (Schema and ETL tools for structured and unstructured data) in view of Yeh (data mapping and Acceleration) in view of Douetteau (Method and System for Processing Information of a Stream of Information) in view of Ford (Method and System For Indexing, Relating and Managing Information About Entities) in order to allow data records to be grouped together into various entities, where each of the entities may represent a logical or physical item. These entities may also be associated with one another in a manner such that relationships between entities may likewise be represented. Ford, [abstract]. One having ordinary skill would also be motivated to combine Langseth, Yeh, Douetteau and Ford, in view of the suggestions provided by Ford in paragraph [0005], which suggests, “it may also be desirable to associate various data records within these various information sources. For example, to reduce the amount of data that must be reviewed and prevent the user from picking the wrong data record, it is also desirable to identify and associate data records from the various information sources that may contain information about the same thing.”

Langseth does not specifically teach “and wherein stitching the plurality of the data entities to each other comprises applying a stitching restriction, including blocking usage of an assigned common identifier label determined to be ambiguous when stitching the plurality of the data entities to each other:” However, Douetteau teaches “and wherein stitching the plurality of the data entities to each other comprises applying a stitching restriction, including blocking usage of an assigned common identifier label determined to be ambiguous when stitching the plurality of the data entities to each other:” Langseth teaches in [0044], and [0139] wherein the transformation services may be run by the core server in a coordinated workflow process and the transformation service provides a common API to a variety of custom, open source, and commercial unstructured data transformation, while serving a as black box abstraction to the rest of the system. The core server allows for the parallel processing/parallelized data stitching of large amounts of data through the system on a continuous real-time high-throughput basis and it is designed to perform these types of data movements and transformation based on unstructured data sources. 
	Douetteau teaches in [0049], entity recognition techniques involve using lists, rules such as blocking restrictions to block the over stitching of data. A map-reduce mechanism is used for processing huge datasets. A segment of information is mapped to an entity type specific process which attempts to extract further metadata concerning each identity identified by an entity master reference identifier. This processing is a highly parallelized processing. Information extraction recognizes certain types of entities for example, people, places, moneys, dates, organizations, products from unstructured or structured text. 
	In addition, Yeh teaches in [0031], a rule-based classification which may classify values based on pre-defined rules/restrictions. Method may include using pattern, rules, restrictions and/or classifier based techniques. Data mapping may include data transformation or data mediation between a data source and a destination. Identification of data relationships may include identification of relationships, for example, as part of data lineage analysis. Discovery of hidden data may include, for example, discovery of social security numbers hidden in a user ID as part of a data masking or de-identification project.

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine Langseth (Schema and ETL tools for structured and unstructured data) in view of Yeh (data mapping and Acceleration) with Douetteau (Method and System for Processing Information of a Stream of Information) in order to process information related to entities and said entities being contained in a stream of information, the entities being stored in resource directories of a system, each resource directory containing entities and being annotated with a version number modified with the addition of at least one new entity. Douetteau, [abstract]. One having ordinary skill would also be motivated to combine Langseth, Yeh and Douetteau, in view of the suggestions provided by Douetteau in paragraph [0008], which suggests, “there is a need for an improved processing of information which manages segments of information in a more efficient way in order to reduce the reprocessing of data and the amount of stored data.”
Regarding claim 2, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “The method of claim 1, further comprising indexing the one or more master data entities based on the stitching of the data entities to each other.”  (See Paragraph [0016], [0094]-[0095]). (Each of the plurality of documents are assigned a unique key that identifies the document allowing (i) cross-analysis, 
Regarding claim 3, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “assigning a unique master identifier label to each master data entity” (See Douetteau [0040]-[0060]) (Segments of information are input data processed by the consolidation box. Once retrieved, segments of information from the streams of information are processed. When the processing of the segments of information input to the consolidation box 12 begins, a unique identifier may be assigned to each processed segment of information.)

Regarding claim 4, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “sourcing the data from a relational database management system” (See Douetteau Connectors access stream of information sources and retrieve streams of information from different information sources. Connectors are computer modules that connect to a data source file system, web page, relational database, email etc. and which extract typed data for example, XML specifying sender name, email body text, etc. from that source.)

Regarding claim 5, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “The method of claim 1, wherein the data is selected from the group consisting of extensible markup language, delimited text, RSS feed, structured data, and semi-structured data.” (See Paragraph [0015], 
Regarding claim 8, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “The method of claim 1, wherein stitching the data entities to each other is based on, at least in part, label attribution.” (See Paragraph (0016}, [0021], [0067]-[0070], [0125]). (An algorithm is used that mimics how a human would visually identify columns based on the percentage of vertical white space in any vertical column. In one aspect of the invention, the  extraction/transformation/load module further comprises code to: (i) match entities to corresponding master entities; (ii) group relationships together that represent the same relationships or events into a single master relationship; (iii) create and/or maintain entities into their corresponding hierarchical groupings; (iv) create and/or maintain relationships into their corresponding hierarchical groupings; (v) create and/or maintain keyword hierarchy; (vi) create and/or maintain attribute hierarchy; (vii) create and/or maintain concept/topic hierarchy; (viii) create and/or maintain document folder hierarchy; (ix) extract document source information from document attributes into its own data structure; (x) extract attributes relating to document sources into a separate data structure; (xi) create and/or maintain document source hierarchy; (xii) create standard system time dimension for time-series analysis; (xiii) identify date and numeric types of entities and conversion of date and numeric values into corresponding native data types where appropriate; and (xiv) identify and/or removal of duplicate source documents to avoid double-counting.)
Regarding claim 9, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “The method of claim 1, further comprising creating a master entity type list based on the specific entity type and/or specific entity properties of extracted data entities.” (See Paragraph [0021], [0103]-[0105], [0125]) (The extraction /transformation /load module further comprises code to: (i) match entities to corresponding master entities; (ii) group relationships together that represent the same relationships or 
Regarding claim 10, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “The method of claim 9, further comprising scanning a document for master data entities from the master entity type list.” (See Paragraph (0021], [0049] & [0052]). (The section extractor can extract a specific section or a series of specific sections from a document based on a sophisticated set of rules. These rules may include: 1. Preprocessing, including optional removal of HTML or other tags and special character, and other specific character conversions (example, convert "AAA" to "BBB" throughout document before further extraction processing). Also include specific removals, for example remove strings matching "CCC" or between "DDD" and "EEE" from all parts of the document before further processing. 2. Section Start Rules: Match document text to a set of provided character strings, with the following optional parameters: a. Search from the top of the document down, or from the bottom of the document up.)
Regarding claim 11, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “The method of claim 9, wherein the mapping of the one or more master data entities is based on the master entity type list.” (See Fig. 5 and Paragraph [0013]-[0014] & [0073]) (The capture schema 103 contains a mapping table between relationships and the related entities, master entities, and entity occurrences, including information on the role that the related entities play in the association or event.)

Regarding claim 12, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “The method of claim 1, further comprising determining a range of facet values for specific entity properties of each specific entity type, wherein the determination of the range of facet values allows for filtration of data entities based on a search for a specific entity type. “ (See Paragraph [0020]-[0021], [0040]-[0043], [0102]-[0105]) (the extraction/transformation/load module further comprises code to: (i) match entities to corresponding master entities; (ii) group relationships together that represent the same relationships or events into a single master relationship; (iii) create and/or maintain entities into their corresponding hierarchical groupings; (iv) create and/or maintain relationships into their corresponding hierarchical groupings; (v) create and/or maintain keyword hierarchy; (vi) create and/or maintain attribute hierarchy; (vii) create and/or maintain concept/topic hierarchy; (viii) create and/or maintain document folder hierarchy; (ix) extract document source information from document attributes into its own data structure; (x) extract attributes relating to document sources into a separate data structure; (xi) create and/or maintain document source hierarchy; (xii) create standard system time dimension for time-series analysis; (xiii) identify date and numeric types of entities and conversion of date and numeric values into corresponding native data types where appropriate; and (xiv) identify and/or removal of duplicate source documents to avoid double-counting.)
Regarding claim 13, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “The method of claim 1, wherein: the generation of the one or more master entities comprises creating an ontological classification of the specific entity types from the one or more sources; and the one or more master data entities are generated based on specific entity types extracted from the one or more sources.”  (See Paragraph [0087] - [0091], [0110]) (Entity attributes may also include grouping or ontological information that is useful in the later creation of entity hierarchies during the creation of the analysis schema. Preferably contains one entry for each time an entity is mentioned in a document. It 

Regarding claim 14, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “ The method of claim 1, further comprising indexing of all data across the one or more master data entities enables a search of any attribute for any master data entity.” (See Paragraph [0166] - [0170]) (Middleware software system 100 allows those search results to be extended by the inclusion of additional items in the traditional search indexing process. These techniques include Indexing the data in the analysis schema.)

Regarding claim 15, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “The method of claim 1, further comprising scanning a document, using a named entity recognition process, in order to identify an existence of one or more master data entities contained in the document.” (See Paragraph [0017], [0040], [0061]) (This transformation tool 220 looks for events, entities, or relationships that are closest and/or within a certain distance based on number of words, sentences, sections, paragraphs, or character positions from other entities, events, or relationships.)

	Regarding claim 16, Langseth in view of Yeh in view of Ford in view of Douetteau teaches “The method of claim 15, further comprising creating one or more novel data linkages between the document in which the one or more master data entities is located and the one or more master data entities contained in the document.”  (See Paragraph [0043] - [0045], [0080] – [0081]) (This key, and the associated metadata stored regarding the source location of the text, also provides the ability to link back to the original text when desired during the course of analysis.)

As per claim 18, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.
As per claim 19, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.
As per claim 20, this claim is rejected based on arguments given above for rejected claim 3 and is similarly rejected.
As per claim 21, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.
As per claim 22, this claim is rejected based on arguments given above for rejected claim 2 and is similarly rejected.
As per claim 23, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.
As per claim 24, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.
As per claim 25, this claim is rejected based on arguments given above for rejected claim 1 and is similarly rejected.

Regarding claim 26 Langseth in view of Yeh in view of Ford in view of Douetteau and further in view of Conrad teaches “the plurality of user-defined master entity types are People, Events, Locations, and Groups” (See Paragraph [0017], [0149]-[0151]). (The data includes people names, place names, company names, dates, times, or monetary amounts, associated attributes, language of origin or temporal qualities, the actual location, the source, author, date, or time.)
27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langseth US (2007/0011175 A1) in view of Bugrim et al. (US 2006/0052939 A1).

Regarding claim 27, Langseth does not specifically disclose “the plurality of user-defined master entity types are Proteins, Genes, Compounds, Pathways, and Diseases.” However, Bugrim teaches “the plurality of user-defined master entity types are Proteins, Genes, Compounds, Pathways, and Diseases “(See Abstract; See also Paragraph [0007], [0023]-[0025) (A database system for identifying compounds for treating diseases comprising plurality of user-defined entity types are Proteins, Genes, Compounds, Pathways, and Diseases). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine Langseth (Schema and ETL tools for structured and unstructured data) with Bugrim (Methods for identifying compounds for treating disease states) in order to allow for a network of interconnected functional pathways (a Functional or System Model) constructed in which elements are linked to appropriate molecular data (ORFs, ESTs, SNPs, etc.) and annotated with relevant clinical information. Bugrim, [0007]. One having ordinary skill would also be motivated to combine Langseth and Bugrim, in view of the suggestions provided by Bugrim in paragraph [0025], which suggests, “In order to organize the information collected in the process of reconstruction, a relational database that is built around several central data entities and relations among them. Doing so would efficiently manage relationships between data entities in a medical knowledge system.”

4.	Claims 17 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langseth US (2007/0011175 A1) in view of Bhattacharjee et al. (US 2011/0225167 A1).

wherein the computable relationship format comprises Resource Description Format (RDF).” However, Bhattacharjee teaches the “wherein the computable relationship format comprises Resource Description Format (RDF)” (See Paragraph [0004], [0044] and [0048] (Storing and processing RDF triple data in a custom storage scheme; Resource Description Framework format (RDF).

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine Langseth (Schema and ETL tools for structured and unstructured data) with Bhattacharjee (Method and system to store RDF data in a relational store) in order to improve efficiency in query searches of RDF and/or other schema-less data in a relational database Bhattacharjee, [0002]. One having ordinary skill would also be motivated to combine Langseth and Bhattacharjee, in view of the suggestions provided by Bhattacharjee in paragraph [0017], which suggests, “An efficient RDF store is clearly important for storing and querying this form of schema-less data, and, from the above discussion, a need continues to exist to improve storage of RDF and/or other schema-less data in a relational store and to improve the efficiency of a query search over this data.”

	As per claim 28, this claim is rejected based on arguments given above for rejected claim 17 and is similarly rejected.




                           		


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154

/SYED H HASAN/Primary Examiner, Art Unit 2154